        Case 3:20-cv-08222-GMS Document 72 Filed 10/20/20 Page 1 of 2




 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
     COPPERSMITH BROCKELMAN PLC
 3   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 4   T: (602) 381-5478
 5
     rdesai@cblawyers.com
     agaona@cblawyers.com
 6   kyost@cblawyers.com

 7   Marty Harper (003416)
     ASU LAW GROUP
 8   111 East Taylor Street, Suite 120
     MC8520
 9   Phoenix, Arizona 85004
     T: (602) 738-8007
10   Marty.Harper@asulawgroup.org
11   Attorneys for Defendant Arizona Secretary of State

12                                  UNITED STATES DISTRICT COURT
13                                          DISTRICT OF ARIZONA
14   Darlene Yazzie; Caroline Begay; Leslie               )   No. CV-20-08222-PCT-GMS
     Begay; Irene Roy; Donna Williams; and                )
15   Alfred McRoye,                                       )
                                                              DEFENDANT ARIZONA
16                                Plaintiffs,             )   SECRETARY OF STATE’S
                                                          )   RESPONSE TO PLAINTIFFS’
17   v.
                                                          )   MOTION TO DISMISS OR
18   Katie Hobbs, in her official capacity as             )   REQUEST FOR TIMEFRAME FOR
     Arizona Secretary of State,                          )   LEAVE TO AMEND COMPLAINT
19                                                        )
                                  Defendant.              )
20

21                   Defendant Secretary of State Katie Hobbs (the “Secretary”) respectfully responds
22   to Plaintiffs’ Motion to Dismiss or Request Timeframe for Leave to Amend Complaint,
23   Doc. 71, to clarify her position regarding dismissal and request prompt dismissal of this
24   action with prejudice.
25                   Contrary to Plaintiffs’ inaccurate representation, as communicated to Plaintiffs
26   prior to their filing, the Secretary’s position is that the lawsuit must be dismissed because
27   the Ninth Circuit concluded that Plaintiffs lack standing, and thus Article III jurisdiction.
28   See Yazzie v. Hobbs, No. 20-16890, 2020 WL 6072861 at *2–4 (9th Cir. Oct. 15, 2020).

     {00519401.2 }
        Case 3:20-cv-08222-GMS Document 72 Filed 10/20/20 Page 2 of 2




 1   Where, as here, the plaintiff cannot cure standing defects, dismissal should be with
 2   prejudice. Schmier v. U.S. Court of Appeals for the Ninth Circuit, 279 F.3d 817, 824–
 3   825 (9th Cir. 2002) (holding that dismissal with prejudice was proper where plaintiff
 4   could not cure standing defects). Notably, the Ninth Circuit held that Plaintiffs’ injury is
 5   fundamentally not redressable by the Secretary for multiple reasons, which amounts to an
 6   “insuperable standing hurdle.” Yazzie, 2020 WL 6072861 at *3.
 7                   Plaintiffs’ Proposed Amended Complaint does nothing to address the Ninth
 8   Circuit’s holdings that there is no way to discern whether particular ballots are cast by
 9   on-reservation Navajo Nation members, and that there is no way to control the actions of
10   the U.S. Postal Service, a third party not involved in this suit. Id. at *3–4. See Doc. 69-
11   1 at 26 (amending complaint primarily to request that the Secretary amend the Elections
12   Procedures Manual to direct county recorders to accept ballots from on-reservation tribal
13   members postmarked by Election Day). Therefore, Plaintiffs should not be permitted
14   leave to amend their complaint. Such an amendment would be futile.
15                   Further, Plaintiffs failed to file their supplemental response to the Secretary’s
16   initial motion to dismiss by the October 19, 2020 deadline set by the Court. Thus, the
17   Court has before it a motion to dismiss providing alternative and additional grounds to
18   dismiss this case with prejduice.
19                   For the foregoing reasons, the Secretary respectfully requests that the Court
20   dismiss with prejudice Plaintiffs’ Complaint.
21                   Respectfully submitted this 20th day of October, 2020.

22                                                       COPPERSMITH BROCKELMAN PLC
23                                                       By s/ Roopali H. Desai
                                                               Roopali H. Desai
24                                                             D. Andrew Gaona
25                                                             Kristen Yost

26                                                       ASU LAW GROUP
                                                              Marty Harper
27
                                                         Attorneys for Defendant Arizona Secretary
28                                                       of State Katie Hobbs
     {00519401.2 }                                          -2-
